DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments, see page 7, filed July 22, 2021, with respect to Claims   2-5, 7, and 10 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 2-5, 7, and 10 has been withdrawn. 

4.	Applicant’s arguments, see pages 7-10, filed July 22, 2021, with respect to Claims 1-5, 8-9, and 12-18 have been fully considered and are persuasive.  The 35 USC 103 rejections of Claims 1-5, 8-9 and 12-18 have been withdrawn.  



Allowable Subject Matter
6.	Claims 1-5, 8-10, and 12-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach apparatuses and methods for supporting loads placed on a pallet, the apparatuses and methods including the combination of, inter alia:
a pallet-receiving assembly having a frame that defines a pallet-receiving zone;
clamping mechanisms connected to the pallet-receiving assembly to secure a first side, a second side, and a rear of a pallet load located on the pallet placed in the pallet-receiving zone; and 
a pneumatic circuit for controlling a clamping pressure of the clamping mechanisms,
wherein:
 each clamping mechanism includes first and second extension assemblies, and a pressure plate connected to the first and second extension assemblies; and
each extension assembly is independently actuatable towards and away from the pallet load to adjust the angle of the pressure plate relative to the pallet load.    	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652